     Case 1:19-cv-11085-NMG Document 28 Filed 10/24/19 Page 1 of 15



                   United States District Court
                    District of Massachusetts

                                )
Class, Inc.,                    )
                                )
          Plaintiff,            )
                                )
          v.                    )        Civil Action No.
                                )        19-11085-NMG
Service Employees International )
Union, Local 509,               )
                                )
          Defendant.            )
                                )


                         MEMORANDUM & ORDER

GORTON, J.

    This case arises out of a disputed arbitration between

Class, Inc. (“Class”, “the employer” or “plaintiff”) and the

Service Employees International Union, Local 509 (“SEIU”, “the

Union” or “defendant”) after Class discharged one of its

employees (a member of the Union) for alleged misconduct.         Class

asserts that the arbitrator exceeded the scope of her authority

under the Collective Bargaining Agreement (“the CBA”) and

applicable law when she reinstated the employee and ordered that

he receive backpay.   The plaintiff now seeks an order vacating

the arbitration award which the Union urges the court to

confirm.

    Before the Court are motions of both plaintiff and

defendant for judgment on the pleadings.       For the reasons that


                                  -1-
     Case 1:19-cv-11085-NMG Document 28 Filed 10/24/19 Page 2 of 15



follow, plaintiff’s motion for judgment on the pleadings will be

denied and defendant’s motion for judgment on the pleadings will

be allowed.

I.   Background

  A. The CBA

     Plaintiff is a Massachusetts corporation which provides

services to adults with special needs.      Defendant is the

authorized collective bargaining representative of certain

employees of Class.   Class and the Union entered into a CBA

which was effective from January, 2015, through June, 2017.

     Article VII of the CBA, entitled “Discipline and

Discharge”, provides that an employee who has completed his

probationary period may not be disciplined except for just

cause.   Under Article IV, however, the employer expressly

retains the exclusive right

     except as specifically limited by an express provision of
     this Agreement... [to] suspend, discharge or discipline
     employees for just cause...

     Article VIII of the CBA, entitled “Grievance and

Arbitration”, sets forth the grievance procedure that may be

used to resolve disputes between the employer and its employees

and provides for binding arbitration if a grievance remains

unresolved.    The parties agreed that the arbitrator’s authority

  shall be confined exclusively to the interpretation and/or
  application of the specific provisions of this agreement. The

                                  -2-
     Case 1:19-cv-11085-NMG Document 28 Filed 10/24/19 Page 3 of 15



  arbitrator shall have no authority to add to, detract from,
  alter, amend, or modify a provision of this agreement...
    The other relevant provision of the CBA, Article XXXIII

entitled “Investigations”, describes the process for

investigating employee misconduct:

  Employees... who are alleged to have mistreated or abused an
  individual will be reported to the DPPC [Disabled Persons
  Protection Commission, a state agency]. Any employee in this
  situation will be placed on an unpaid leave of absence....An
  internal investigation into the situation will be conducted
  after which the employer will determine whether or not
  disciplinary action is warranted. Nothing in this article
  shall limit the Agency's right to discipline employees for
  just cause at any time regardless of the status of any
  governmental investigation.

  B. The Discharge

    Orlando Batista-Villa (“Mr. Batista-Villa” or “the

grievant”) was employed by Class from mid-2015 until his

termination on September 15, 2017.      He was initially hired as a

driver but applied for and was given the position of “Day Hab

Specialist”, whereby he provided care and transportation for

adults with disabilities.    On May 5, 2017, the grievant was

suspended without pay pending an investigation into two

allegations of patient abuse: 1) On May 3, 2017, the Grievant

allegedly slapped a blind, non-verbal individual (“Bobby”) with

a history of self-injurious behavior (“the Bobby Incident”) and

2) On May 4, 2017, the grievant allegedly left a wheelchair-




                                  -3-
     Case 1:19-cv-11085-NMG Document 28 Filed 10/24/19 Page 4 of 15



bound individual alone in a bathroom for an extended period of

time (“the Michelle Incident”).

    These incidents were reported to the Disabled Persons

Protection Commission (“DPPC”), and Class suspended Batista-

Villa without pay.   On September 13, 2017 the Massachusetts

Department of Developmental Services (“DDS” or “the Agency”), a

Massachusetts Agency which provides a variety of services to

people with disabilities, issued a decision letter which

substantiated a finding of mistreatment resulting from the Bobby

Incident but did not sustain the allegation regarding the

Michelle Incident.

    Although the Arbitrator’s award refers solely to the DPPC’s

inquiry, it appears the DDS conducted the investigation.         The

DPPC and DDS are both state agencies responsible for conducting

investigations into allegations of abuse.       When an allegation is

referred to the DPPC, it either investigates itself or refers

the allegation to an appropriate entity.       In this case, the DPPC

referred the investigation to the DDS.      Two days after the DDS

decision, Class terminated Mr. Batista-Villa.

  C. The Grievance and Arbitration

    The Union filed a grievance relating to the suspension and

termination of Mr. Batista-Valla which resulted in an

arbitration hearing before Arbitrator Sarah Garraty (“the



                                  -4-
     Case 1:19-cv-11085-NMG Document 28 Filed 10/24/19 Page 5 of 15



Arbitrator”).    The parties, by joint submission, stipulated to

the following issues for the arbitrator to decide:

    Did the Employer violate Article VII of the collective
    bargaining agreement by suspending or terminating the
    grievant, Orlando Batista-Villa without just cause? If not,
    what shall be the remedy?


During the course of the hearing, Class argued that it had just

cause to terminate the grievant for the alleged abuse given its

own internal investigation and the substantiation of

mistreatment by the DDS.    The Union responded that 1) the

employer violated the CBA by suspending Mr. Batista-Villa for

the duration of the DDS investigation; 2) the employer lacked

just cause for the suspension or termination because its

internal investigation was inadequate and simply “rubber

stamped” the DDS; and 3) Class did not prove that the grievant

slapped Bobby.

    After a review of the evidence and witness testimony,

including the DDS decision letter, the Arbitrator found that

Class violated Article VII of the CBA by suspending and

terminating Mr. Batista-Valla.     The Arbitrator based her finding

on her conclusions that 1) Class used the DDS investigation as

“stand in” for its obligation to conduct an internal

investigation pursuant to the CBA; 2) both the internal

investigation by Class and the investigation by DDS had serious

substantive defects; and 3) Class did not show, by clear and

                                  -5-
      Case 1:19-cv-11085-NMG Document 28 Filed 10/24/19 Page 6 of 15



convincing evidence, that the grievant had mistreated Bobby.

Furthermore, the Arbitrator found that Class had failed to

report relevant information to the DDS investigators and that

DDS does not operate under a contractual “just cause” standard,

making it inappropriate for the employer to treat a DDS finding

as determinative under the CBA.

II.   Motion for Judgment on the Pleadings

        A. Legal Standard

      Although a Rule 12(c) motion for judgment on the pleadings

considers the factual allegations in both the complaint and the

answer, it is governed by the same standard as a Rule 12(b)(6)

motion to dismiss. See Perez-Acevedo v. Rivero-Cubano, 520 F.3d

26, 29 (1st Cir. 2008).     To survive such a motion, the subject

pleading must contain sufficient factual matter to state a claim

for relief that is actionable as a matter of law and “plausible

on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

For a claim to be facially plausible, the pleadings must show

“more than a sheer possibility that a defendant has acted

unlawfully.” Id.    A plaintiff cannot merely restate the

defendant’s potential liability. Id.

      In considering the merits of such a motion, the Court must

accept all factual allegations in the complaint as true and draw

all reasonable inferences in the plaintiff’s favor. R.G. Fin.

                                   -6-
     Case 1:19-cv-11085-NMG Document 28 Filed 10/24/19 Page 7 of 15



Corp. v. Vergara-Nunez, 446 F.3d 178, 182 (1st Cir. 2006).            The

Court may also consider documents if 1) the parties do not

dispute their authenticity, 2) they are “central to the

plaintiffs’ claim” or 3) they are “sufficiently referred to in

the complaint.” Curran v. Cousins, 509 F.3d 36, 44 (1st Cir.

2007) (quoting Watterson v. Page, 987 F.2d 1, 3 (1st Cir.

1993)).

          B. Overview of the Parties Arguments

    The employer contends that reinstating the grievant would

violate a clear Massachusetts public policy of protecting

disabled individuals and therefore the Court should depart from

the general rule of deference to an arbitrator’s decision.

Class further submits that the award should be vacated because

the Arbitrator exceeded her authority and did not draw the award

from the essence or text of the CBA.      Specifically, Class

asserts that 1) the Arbitrator impermissibly applied a clear and

convincing standard of review; 2) the CBA incorporates company

policy which expressly provided for suspension of employees

without pay after a DDS report of mistreatment; and 3) the award

granting the grievant backpay contravenes the CBA.

    The Union rejoins that the Arbitrator’s award should be

confirmed because it comports with a plausible interpretation of

the CBA and courts must accord utmost deference to the results

of a bargained-for arbitration.     The Union submits that the

                                  -7-
     Case 1:19-cv-11085-NMG Document 28 Filed 10/24/19 Page 8 of 15



public policy exception does not apply in this case because the

arbitrator duly considered the DDS findings but found its

investigation to be severely flawed.


       C. District Court Review of Arbitration Awards

          1. Legal Standard

    District court review of an arbitration award is

exceedingly deferential and “among the narrowest known in the

law”. Salem Hosp. v. Mass. Nurses Ass’n, 449 F.3d 234, 237 (1st

Cir. 2006) (quoting Me. Cent. R.R. Co. v. Bhd. of Maint. of Way

Emps., 873 F.2d 425, 428 (1st Cir. 1989)).       So long as there is

a plausible basis for the arbitrator’s interpretation of the

agreement, the reviewing court must uphold the arbitrator’s

decision even if the court would interpret the agreement

differently. UMass Mem’l Med. Ctr., Inc. v. United Food &

Commercial Workers Union, 527 F.3d 1, 5 (1st Cir. 2008); see

also United Paperworkers Int’l Union, AFL-CIO v. Misco, Inc.,

484 U.S. 29, 38 (1987) (“[A]s long as the arbitrator is even

arguably construing or applying the contract and is acting

within the scope of his authority, that a court is convinced he

committed serious error does not suffice to overturn his

decision.”).   Nevertheless, “an arbitrator’s decision is not

entirely impervious to judicial oversight”. Salem Hosp., 449

F.3d at 238.   It is essential that


                                  -8-
     Case 1:19-cv-11085-NMG Document 28 Filed 10/24/19 Page 9 of 15



    the power and authority of an arbitrator is totally derived
    from the collective bargaining agreement and [the
    arbitrator] violates his obligation to the parties if he
    substitutes his own brand of industrial justice for what
    has been agreed to by the parties in that contract.

Ga.-Pac. Corp. v. Local 27, United Paperworkers Int’l Union, 864

F.2d 940, 944 (1st Cir. 1988) (internal quotation marks omitted)

(quoting United Steelworkers v. Enter. Wheel & Car, 363 U.S.

593, 597 (1960)); see also Misco, 484 U.S. at 38 (holding that

the arbitrator’s award “must draw its essence from the

contract”).

          2. Application

              a. The Public Policy Exception

    Courts recognize a narrow “public policy” exception to the

rule of utmost deference to an arbitrator when an award violates

“an explicit...well defined and dominant public policy” Mercy

Hosp., Inc. v. Massachusetts Nurses Ass'n, 429 F.3d 338, 343

(1st Cir. 2005) (quoting W.R. Grace & Co. v. Local Union 759,

Int'l Union of United Rubber Workers, 461 U.S. 757, 766, (1983)

(international citations and quotations omitted).        Massachusetts

has a public policy interest in protecting individuals with

disabilities from abuse.    Class contends that reinstating Mr.

Batista-Valla after the DDS has substantiated a report of

mistreatment would contravene that policy.

    The facts of the DDS investigation do not support a finding

that the exception applies.    In her decision reinstating the

                                  -9-
     Case 1:19-cv-11085-NMG Document 28 Filed 10/24/19 Page 10 of 15



grievant, the Arbitrator considered the DDS report and

determined that the Agency’s investigatory process was deficient

because it did not interview key witnesses and based its finding

on incomplete information.     The Arbitrator concluded that the

DDS investigatory process was “tainted” by the employer’s

failure to provide the DDS with complete information and the

names of all relevant witnesses.      Moreover, the Arbitrator did

not find that Mr. Batista-Villa mistreated Bobby.        This Court is

bound by those findings of fact. See El Dorado Tech. Servs.,

Inc. v. Union Gen. De Trabajadores, 961 F.2d 317, 320 (1st

Cir.1992) (noting “as a general proposition, an arbitrator's

factual findings are not open to judicial challenge”).

Therefore, this Court will not accept the proposition that the

results of an incomplete and flawed investigation by a state

agency warrant the application of the public policy exception.

    The fact that the DDS did not recommend sanctions suggests

that, in this case, public policy considerations are not strong

enough to vacate the Arbitrator’s decision.       Massachusetts

regulations give the DDS discretionary authority to impose

sanctions on individuals who have been found responsible for

mistreatment but the DDS declined to recommend a sanction in

this case.   Furthermore, 115 CMR § 9.17(4) allows employees to

grieve a DDS decision when they have access to a collectively

bargained arbitration process.     Mr. Batista-Valla utilized that

                                  -10-
     Case 1:19-cv-11085-NMG Document 28 Filed 10/24/19 Page 11 of 15



process, and, after review, the Arbitrator came to a different

conclusion than that reached by the DDS.       That the applicable

Massachusetts regulation provides for this procedure suggests

that a DDS finding does not necessarily prescribe the public

policy exception if the arbitrator disagrees with the Agency.

     Given the Arbitrator’s finding that the DDS investigation

was flawed, the fact that DDS itself did not recommend a

sanction and the limited scope of the public policy exception,

this Court declines to vacate the award under that exception.

            b. The Standard of Review
    The employer maintains that the Arbitrator exceeded the

scope of her authority by applying a clear and convincing

standard of review (as opposed to a preponderance of the

evidence standard) when nothing in the text of the CBA suggests

that a heightened standard should control.       The Arbitrator

applied the heightened standard because of the seriousness of

the allegations and the associated stigma.       Regardless of

whether a heightened standard was warranted, when an arbitration

agreement is silent as to the standard of review, an arbitrator

can decide the rules of procedure “so long as he stays within

the bounds of fundamental fairness.”      Keebler Co. v. Truck

Drivers, Local 170, 247 F.3d 8, 11 (1st Cir. 2001).

    Moreover, though she applied a heightened standard of

proof, the Arbitrator found that even under the preponderance of


                                  -11-
     Case 1:19-cv-11085-NMG Document 28 Filed 10/24/19 Page 12 of 15



the evidence standard she was “unconvinced that the evidence

demonstrates just cause” for termination.       Given the utmost

deference afforded the Arbitrator and her ability to set

procedural rules, this Court finds that the use of a clear and

convincing standard was not fundamentally unfair or outside the

Arbitrator’s discretion.

              c. Adherence to the Essence of the CBA
    Class maintains that the Arbitrator’s award must be vacated

because company policy expressly provides for termination of

employees against whom DDS renders a finding of abuse.         The

employer asserts that the management rights provision in Article

IV of the CBA grants it the right to establish disciplinary

procedures unless specifically limited by an express provision

of the CBA.    The Union responds that the parties expressly

bargained for articles governing discipline and discharge that

do not contain any language regarding a DDS finding of abuse and

thus the Arbitrator was correct in limiting her analysis to the

text of the CBA.

    The Arbitrator interpreted the CBA as not requiring

discharge after an adverse DDS investigation.        A district court

is to uphold an award which is based on an arbitrator’s

interpretation of a collective bargaining agreement if it can

find “any plausible basis for that interpretation.”         El Dorado

Tech. Servs., Inc. F.2d 317 at 319 (1st Cir. 1992).         On its


                                  -12-
     Case 1:19-cv-11085-NMG Document 28 Filed 10/24/19 Page 13 of 15



face, Article VII states that an employee may be discharged only

for just cause.   It does not provide for specific action

resulting from an agency finding of abuse or mistreatment.             When

drafting the CBA, the parties negotiated mutually agreeable

termination provisions.    They did not include a clause with

respect to termination after an adverse DDS finding. See Kraft

Foods, Inc. v. Office & Prof'l Employees Int'l Union, AFL-CIO,

CLC, Local 1295, 203 F.3d 98, 102 (1st Cir. 2000) (noting that

when “an agreement neither requires nor bars particular

remedies, the arbitrator's discretion is at its zenith.”)

(internal quotations omitted). The Arbitrator did not find that

the employer’s promulgated policy should take precedence over

the bargained-for agreement between the parties.        Due to the

deference owed the Arbitrator, this Court will not disturb her

award on those grounds.

            d.    The Grievant’s Suspension Without Pay
    As an alternative to vacating the award, the employer

maintains that the remedy should be modified to exclude any

backpay because it contravenes Article XXXIII of the CBA.

    In her decision, the Arbitrator held that Class, pursuant

to Article XXXIII, could not suspend Mr. Batista-Villa for four

months without pay without conducting its own thorough internal

investigation irrespective of the DDS.       Because she found that

Class had not conducted such an investigation and had made no


                                  -13-
     Case 1:19-cv-11085-NMG Document 28 Filed 10/24/19 Page 14 of 15



just cause determination during the four months, she determined

the suspension without pay was unwarranted and ordered backpay.

    In accordance with applicable caselaw, a district court

will uphold an arbitrator’s award based on an interpretation of

a collective bargaining agreement if there is “any plausible

basis for that interpretation.”      Union Gen. De Trabajadores de

Puerto Rico, 961 F.2d 317 at 319.        On the one hand, the plain

language of the Article XXXIII suggests that Class was within

its rights to suspend Batista-Villa following the complaint.           On

the other, the Arbitrator’s finding that the CBA required Class

to make a determination under the just cause provision of the

CBA is not “demonstrably wrong”. Id.      The Arbitrator considered

that issue and found that Article XXXIII requires the employer

to conduct an internal investigation regardless of the outcome

of any DDS investigation.     Because Class did not do so, the

Arbitrator reasonably found that the employer improperly

suspended the grievant without pay for over four months.          As the

First Circuit has explained, “judges have no roving writ to

second-guess arbitral decisions” and therefore this Court will

decline to modify the Arbitrator’s award. Id.




                                  -14-
     Case 1:19-cv-11085-NMG Document 28 Filed 10/24/19 Page 15 of 15



                                 ORDER

    For the foregoing reasons, plaintiff’s motion for judgment

on the pleadings (Docket No. 14) is DENIED and defendant’s

motion for judgment on the pleadings (Docket No. 16) is ALLOWED.

The arbitrator’s award is CONFIRMED.




So ordered.


                                         /s/ Nathaniel M. Gorton
                                         Nathaniel M. Gorton
                                         United States District Judge
Dated October 24, 2019




                                  -15-
